                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     October 16, 2019
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

Paul E. Dilocker                                 §
   Plaintiff,                                    §
                                                 §
v.                                               §      CIVIL ACTION NO. 3:19−cv−00344
                                                 §
Bluestem Brands, Inc.                            §
   Defendant.                                    §

                           ORDER FOR CONFERENCE AND
                        DISCLOSURE OF INTERESTED PARTIES

1. Counsel and all parties appearing pro se shall appear for an initial pretrial and scheduling
   conference before

                              Magistrate Judge Andrew M Edison
                                February 19, 2020, at 09:30 AM
                                       7th Floor Courtroom
                                    United States Courthouse
                             United States Post Office and Courthouse
                                          601 Rosenberg
                                      Galveston, TX 77550


2. Within fifteen days from receipt of this order, counsel shall file with the clerk a certificate
   listing all persons, associations of persons, firms, partnerships, corporations, affiliates,
   parent corporations, or other entities that are financially interested in the outcome of this
   litigation. If a group can be specified by a general description, individual listing is not
   necessary. Underline the name of each corporation whose securities are publicly traded. If
   new parties are added or if additional persons or entities that are financially interested in
   the outcome of the litigation are identified at any time during the pendency of this
   litigation, then each counsel shall promptly file an amended certificate with the clerk.

3. Fed. R. Civ. P. 4(m) requires defendant(s) to be served within 90 days after the filing of
   the complaint. The failure of plaintiff(s) to file proof of service within 90 days after the
   filing of the complaint may result in dismissal of this action by the court on its own
   initiative.

4. After the parties confer as required by Fed. R. Civ. P. 26(f), counsel and all parties
   appearing pro se shall prepare and file, not less than 10 days before the scheduling
   conference, a joint discovery/case management plan containing the information required
   on the attached form.
5. The court will enter a scheduling order and may rule on any pending motions at the
   scheduling conference.

6. Counsel and all parties appearing pro se who file or remove an action must serve a copy
   of this order with the summons and complaint or the notice of removal.

7. Unless proceeding pro se, each party must be represented by an attorney who has
   knowledge of the facts and authority to bind the party at the scheduling conference.

8. Prior to the scheduling conference, counsel and all parties appearing pro se shall discuss
   with their clients and each other whether alternative dispute resolution is appropriate and
   at the conference advise the court of the results of their discussions.

9. A person proceeding pro se is bound by the requirements imposed upon counsel in this
   Order.

10. Failure to comply with this order may result in sanctions, including dismissal of the
    action and assessment of fees and costs.

Court's Procedures: Information on the court's practices and procedures and how to reach
court personnel may be obtained at the Clerk's website at www.txs.uscourts.gov or from the
intake desk of the Clerk's office.
Until Judge Jeffrey V. Brown issues formal rules, please follow Magistrate Judge
Edison's court procedures which can be found at www.txs.uscourts.gov.

                                                               By Order of the Court
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

Paul E. Dilocker                                 §
   Plaintiff,                                    §
                                                 §
v.                                               §      CIVIL ACTION NO. 3:19−cv−00344
                                                 §
Bluestem Brands, Inc.                            §
   Defendant.                                    §


                   JOINT DISCOVERY/CASE MANAGEMENT PLAN
                               under Rule 26(f) of the
                           Federal Rules of Civil Procedure
         (Please restate the instruction before furnishing the responsive information.)
1. State where and when the conference among the parties required by Rule 26(f) of the
   Federal Rules of Civil Procedure was held, and identify the counsel who attended for each
   party, including name, address, bar number, phone and fax numbers, and email addresses.

2. List the cases related to this one that are pending in any state or federal court with the case
   number and court, and state how they are related.

3. Briefly describe what this case is about.

4. Specify the allegation of federal jurisdiction.

5. Name the parties who disagree with the plaintiff's jurisdictional allegations and state their
   reasons.

6. List anticipated additional parties that should be included, when they can be added, and by
   whom they are wanted.

7. List anticipated interventions.

8. Describe class−action issues.

9. State whether each party represents that it has made the initial disclosures required by
   Rule 26(a). If not, describe the arrangements that have been made to complete the
   disclosures.
10. Describe the proposed agreed discovery plan, including:

    a. responses to all the matters raised in Rule 26(f), including any agreements (and
       disputes) concerning electronic discovery;
    b. when and to whom the plaintiff anticipates it may send interrogatories;
    c. when and to whom the defendant anticipates it may send interrogatories;
    d. of whom and by when the plaintiff anticipates taking oral depositions;
    e. of whom and by when the defendant anticipates taking oral depositions;
    f. (i) the date experts for plaintiff (or party with the burden of proof on an issue) will be
       designated and their reports provided to opposing party;
       (ii) the date experts for defendant will be designated and their reports provided to
       opposing party;

    g. list of expert depositions the plaintiff (or party with the burden of proof on an issue)
       anticipates taking and their anticipated completion date (see Rule 26(a)(2)(B) (expert
       report)); and

    h. list of expert depositions the defendant (or opposing party) anticipates taking and their
       anticipated completion date (see Rule26(a)(2)(B) (export report)).

11. If the parties are not agreed on a part of the discovery plan, describe the separate views
    and proposals of each party.

12. Specify the discovery beyond initial disclosures that has been undertaken to date.

13. State the date the planned discovery can reasonably be completed.

14. Describe the possibilities for a prompt settlement or resolution of the case that were
    discussed in your Rule 26(f) meeting.

15. Describe what each party has done or agreed to do to bring about a prompt resolution of
    this dispute.

16. From the attorneys' discussion with their client(s), state the alternative dispute resolution
    techniques that are reasonably suitable.

17. Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
    position on a trial before a magistrate judge.

18. State whether a jury demand has been made and if it was made on time.
19. Specify the number of hours it will take to try this case (including jury selection,
    presentation of evidence, counsel's opening statements and argument, and charging the
    jury).

20. List pending motions that could be ruled on at the initial pretrial conference.

21. List other motions pending.

22. Indicate other matters peculiar to this case, including but not limited to traditional and
    electronic discovery issues, that deserve the special attention of the court at the
    conference.

23. Certify that all parties have filed Disclosure of Interested Parties as directed in the Order
    for Conference and Disclosure of Interested Parties, listing the date of filing for original
    and any amendments.

24. List the names, bar numbers, addresses, email addresses, and telephone numbers of all
    counsel.




Counsel for Plaintiff(s)                                                    Date




Counsel for Defendant(s)                                                    Date
